Title: To George Washington from John Harvie, 12 April 1784
From: Harvie, John
To: Washington, George



Sir
Land Office [Richmond, Va.] April 12th 1784

Mr Griffith is so good as to present me an opportunity of answering your Letter of March the 18th. the Survey you Inclosed in it for 587 Acres call’d the Round Bottom must by Law lay in this Office Six Months before a Grant can issue upon it, at the Expiration of that time (unless a Caveat is hereafter Enterd) a Grant will be issued to you reciteing the date of the Survey and the Nature of the Right upon which it is founded agreable to your desire —there being no Caveat or other Legal Arrest to your Title as I can find, either in the Name of Michael Cresap or any other person, yet nothing is more probable than that a Survey may have been returned to this Office for the same Tract of Land under a different Description, as practices of this kind frequently prevail in Order to Cover Surreptitious designs, however if I should make any such Discovery I will give you Immediate Information of it.
Grants are not yet fully Compleated upon your two Surveys that I sent you the Copies of, nor can they be made ready in time to be Convey’d to you by Mr Griffith, the next Gentleman I see from your Neighbourhood will do himself the pleasure to take the Charge of them to you. I have the Honour to be Sir with every Sentiment of Respect & Esteam Yr Most Obt & Very Humble Servt

Jno. Harvie

